In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19‐2116
ACCESS LIVING OF METROPOLITAN CHICAGO, et al.,
                                    Plaintiffs‐Appellants,
                                 v.

UBER TECHNOLOGIES, INC., et al.,
                                               Defendants‐Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:16‐cv‐9690 — Manish S. Shah, Judge.
                     ____________________

     ARGUED DECEMBER 9, 2019 — DECIDED MAY 5, 2020
                ____________________

   Before EASTERBROOK, ROVNER, and SCUDDER, Circuit
Judges.
    SCUDDER, Circuit Judge. Whether the Americans with Dis‐
abilities Act’s public accommodation provisions apply to
ridesharing companies like Uber is unsettled. The lawsuit un‐
derlying this appeal presents that question and the many
complexities that come with considering Uber’s business
model and the discrimination proscribed by the ADA. Before
us are antecedent questions about whether certain plaintiﬀs—
2                                                 No. 19‐2116

a disability rights advocacy organization called Access Living
as well as an individual named Rahnee Patrick—have alleged
injuries suﬃcient to show Article III standing and to state
causes of action under § 12188(a)(1) of Title III of the ADA.
The district court answered no for both plaintiﬀs. We aﬃrm.
                              I
                              A
   Uber operates ridesharing applications that connect cus‐
tomers seeking private transportation with providers of those
services. Founded in 2009, the company has experienced ex‐
plosive growth, going public in 2019 and reporting annual
consolidated revenue of $14.1 billion. For many today, “call‐
ing an Uber,” as the lingo goes, has become commonplace and
preferred over traditional taxi services.
    Though Uber does not own or select their drivers’ vehi‐
cles, its app presents riders with options. Many will choose
standard sedans, premium cars, or SUVs. Others, however,
may need a specialized vehicle. Customers restricted to mo‐
torized wheelchairs need wheelchair accessible vehicles, or
WAVs—vehicles equipped with ramps and lifts. Uber’s app
oﬀers that option as well.
    Access Living is a Chicago‐based nonprofit organization
formed to protect and advance the civil rights of people with
disabilities, including by helping them live independently.
Fourteen percent of the organization’s staﬀ and 20 percent of
its board members are wheelchair users who require a WAV.
Access Living and three of its staﬀ members or volunteers,
Michelle Garcia, Justin Cooper, and Rahnee Patrick, brought
this lawsuit in October 2016. The individual plaintiﬀs would
like to use Uber to order WAVs for rides to meetings and
No. 19‐2116                                                    3

advocacy events in Chicago. Access Living reimburses its em‐
ployees for these business‐related travel costs and, in further‐
ance of its broader mission, promotes access to equivalent
travel services for all individuals who use motorized wheel‐
chairs.
    The Americans with Disabilities Act prohibits discrimina‐
tion based on disability in “major areas of public life, among
them employment (Title I of the Act), public services (Title II),
and public accommodations (Title III).” PGA Tour, Inc. v. Mar‐
tin, 532 U.S. 661, 675 (2001). The plaintiﬀs brought their claim
under Title III, which defines a “public accommodation” to
include a “travel service.” 42 U.S.C. § 12181(7)(F). They allege
that Uber, as a travel service and thus public accommodation,
discriminates against people with disabilities by failing to en‐
sure equal access to WAVs for motorized wheelchair users.
This disparity occurs, the plaintiﬀs contend, because Uber
fails to ensure the availability of enough drivers with WAVs,
instead outsourcing most requests for wheelchair accessible
rides to local taxi companies. As a result, plaintiﬀs say, mo‐
torized wheelchair users experience longer wait times and
higher prices than other Uber customers.
    Access Living and the individual plaintiﬀs seek injunctive
relief and a declaration that Title III of the ADA requires Uber
to provide equivalent services to customers requiring a WAV.
For its part, Uber contends that its ridesharing technology—
being altogether diﬀerent from a physical structure like an of‐
fice building, hotel, or restaurant—is not a “public accommo‐
dation” within the meaning of Title III and thus is not subject
to any equal access mandate imposed by the ADA.
4                                                    No. 19‐2116

                                B
    No circuit court has addressed whether the ADA’s Title III
public accommodation provisions apply to companies oper‐
ating ridesharing technology, to say nothing of Uber’s alleged
violation of the statute. This appeal does not require us to be
the first. The question presented is more limited: whether Ac‐
cess Living as an organization and Rahnee Patrick as an indi‐
vidual have alleged facts to establish Article III standing and
to state a cause of action under Title III of the ADA. The dis‐
trict court held that the other two individual plaintiﬀs,
Michelle Garcia and Justin Cooper, have stated claims, and no
aspect of this appeal challenges that decision. Indeed, both of
those plaintiﬀs later settled with Uber.
    In a December 2018 order and opinion, the district court
granted Uber’s motion to dismiss Access Living and Rahnee
Patrick as plaintiﬀs. See Access Living of Metro. Chicago v. Uber
Techs., Inc., 351 F. Supp. 3d 1141, 1159 (N.D. Ill. 2018). The
court concluded that Patrick did not plead the requisite in‐
jury‐in‐fact for Article III standing and Access Living failed to
allege facts to state a cause of action under § 12188(a)(1) of Ti‐
tle III of the ADA. See id. at 1150, 1153–54. In a subsequent
order entered in April 2019, the court denied requests from
Patrick and Access Living to amend their complaint, conclud‐
ing that any amendment would be futile in light of the specific
allegations they proposed adding to the case. The court like‐
wise denied a request by both plaintiﬀs to expand the scope
of the complaint to cover ridesharing requests beyond the
City of Chicago to include suburban communities. The dis‐
trict court saw this proposed amendment as coming too late
in the litigation—on the eve of discovery closing—to be per‐
mitted.
No. 19‐2116                                                   5

    Access Living and Patrick now appeal the district court’s
final decision denying them leave to amend.
                               II
                               A
    Access Living is a nonprofit organization that coordinates
services and programs and advocates for people with disabil‐
ities. As a “center for independent living,” the organization
receives federal funding under the Rehabilitation Act of 1973.
See 29 U.S.C. § 796. Like other centers, Access Living supports
people with disabilities by providing “core services,” such as
training on independent living skills. Id. § 705(17)(B). The or‐
ganization also broadly promotes “equal access” for those
with disabilities “to all services, programs, activities, re‐
sources, and facilities.” Id. § 796f‐4(b)(1)(D).
    Access Living’s advocacy eﬀorts extend to transportation
services. In 2012 the organization successfully campaigned
for a Chicago ordinance requiring more wheelchair accessible
taxis. It has since turned its attention to ridesharing compa‐
nies like Uber, which it alleges are “now a significant part of
our national transportation system and are positioning them‐
selves to be an indispensable part of the transportation sys‐
tems of the future.” In 2016 Access Living advocated for an
amendment to a Chicago ordinance to require ridesharing
companies to provide equivalent services for wheelchair us‐
ers. While the eﬀort failed before the City Council, Access Liv‐
ing continues to press for change, including through litiga‐
tion.
                               B
    To proceed in federal court, Access Living—like all plain‐
tiﬀs—must first establish Article III standing. To do so, the
6                                                    No. 19‐2116

organization must allege that it suﬀered a concrete and par‐
ticularized injury traceable to Uber and capable of being re‐
dressed through a favorable ruling. See Lujan v. Defs. of Wild‐
life, 504 U.S. 555, 560–61 (1992); see also Lopez‐Aguilar v. Mar‐
ion Cty. Sheriﬀʹs Depʹt, 924 F.3d 375, 384–85 (7th Cir. 2019). Put
another way, to determine whether Access Living has stand‐
ing “we conduct the same inquiry as in the case of an individ‐
ual: Has the plaintiﬀ alleged such a personal stake in the out‐
come of the controversy as to warrant his invocation of fed‐
eral‐court jurisdiction?” Havens Realty Corp. v. Coleman, 455
U.S. 363, 378–79 (1982) (internal quotations omitted).
    The Supreme Court’s decision in Haven’s Realty provides
important guidance. A nonprofit organization dedicated to
ensuring open housing brought claims under the Fair Hous‐
ing Act alleging injury on the basis of having expended
significant resources investigating and reporting racially dis‐
criminatory housing practices by a realty company in a sub‐
urb of Richmond, Virginia. See id. at 369. The organization
contended that the company’s practice of steering apartments
on the basis of race hindered its eﬀorts to assist prospective
tenants in realizing equal access to housing. See id. at 379. The
Court concluded that these allegations suﬃced to establish
Article III standing, for “[s]uch concrete and demonstrable in‐
jury to the organization’s activities—with the consequent
drain on the organization’s resources—constitutes far more
than simply a setback to the organization’s abstract social in‐
terests.” Id.; see also Common Cause Indiana v. Lawson, 937 F.3d
944, 952 (7th Cir. 2019) (applying Haven’s Realty and holding
that a voter advocacy organization had standing to challenge
an election law because it would create an unwanted demand
on its resources “to alleviate potential harmful eﬀects” of the
No. 19‐2116                                                       7

law, which “[would] displace other projects [it] normally un‐
dertake[s]”).
    Access Living has Article III standing here. In clear and
precise terms, the organization alleged that it experiences in‐
creased transportation costs as a result of Uber’s provision of
ridesharing services on unequal terms to persons requiring
WAVs. By way of example, Access Living alleged that the un‐
equal access has prevented its volunteers and staﬀ from at‐
tending meetings with lawmakers and local transportation
boards because getting there would have been too costly. And
these increased costs, Access Living adds, force the organiza‐
tion to divert resources to counter this discrimination that it
could otherwise use to fulfill its disability rights mission.
    All of this is enough to demonstrate a concrete and partic‐
ularized injury for standing purposes. The organization roots
its allegations not in a generalized appeal to its mission, but
in specific contentions about incurring increased costs as a re‐
sult of Uber’s alleged provision of WAVs on terms unequal to
its other rideshare oﬀerings. Article III requires no more.
                                 C
    The question then becomes whether Access Living has
stated a cause of action under Title III of the ADA. See Spokeo,
Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (recognizing the dis‐
tinction between standing under Article III of the Constitution
and whether, as a statutory matter, the plaintiﬀ has stated a
cause of action within the meaning of a provision in the U.S.
Code). Principles of statutory construction guide the inquiry.
See Citizens for a Better Env’t v. Steel Co., 230 F.3d 923, 928 (7th
Cir. 2000) (explaining that whether there is a cause of action
8                                                    No. 19‐2116

“is a matter of statutory meaning, not of power to adjudi‐
cate”).
    Access Living sued Uber under Title III of the ADA, which
prohibits public accommodations, including travel services,
from discriminating on the basis of disability. See 42 U.S.C.
§ 12182(a). Congress authorized private enforcement of Title
III by “any person who is being subjected to discrimination on
the basis of disability in violation” of that Title. Id.
§ 12188(a)(1) (emphasis added). So the question is whether
Access Living is “subjected to” discrimination by Uber’s pro‐
vision of allegedly unequal services to members of the organ‐
ization’s staﬀ and volunteer corps who wish to order WAVs
for work‐related travel.
    Access Living relies on the same reasons supporting its
Article III standing—Uber’s furnishing of unequal access to
WAVs, which results in the organization incurring increased
transportation costs—to argue that it has been “subjected to”
discrimination. The district court disagreed. It concluded that
Access Living failed to allege in direct enough terms that the
organization itself was “subjected to” discrimination, but ra‐
ther only that its injuries derived from harm experienced in
the first instance by its employees and volunteers. The district
court saw the same pleading deficiency in Access Living’s
proposed amended complaint, as the allegations there, while
advanced in more detail, still only alleged secondhand injury
to the organization.
    We review denials of leave to amend for abuse of discre‐
tion but evaluate the underlying legal basis for futility de novo.
See Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago &
Nw. Indiana, 786 F.3d 510, 524 (7th Cir. 2015). And our inquiry
begins, as it must, with the language Congress employed in
No. 19‐2116                                                       9

§ 12188(a)(1) to authorize private party lawsuits under Title
III. See Veprinsky v. Fluor Daniel, Inc., 87 F.3d 881, 888 (7th Cir.
1996) (explaining that in interpreting the scope of a cause of
action “we begin with the plain language of the statute we are
called upon to apply”).
    The district court was right to read § 12188(a)(1) and Con‐
gress’s limiting a cause of action to “any person who is being
subjected to discrimination on the basis of disability” as re‐
quiring a direct connection between Uber’s alleged discrimi‐
nation and the injury complained of by Access Living. As a
verb, to “subject” means “[t]o bring under the operation of an
agent, agency, or process; to submit to certain treatment; to
cause to undergo or experience something physically.” Sub‐
ject,     OXFORD        ENGLISH       DICTIONARY        ONLINE,
https://www.oed.com/view/Entry/192688 (last visited May 5,
2020). Congress employed “subjected to” the same way in
§ 12188(a)(1): the language requires the would‐be plaintiﬀ to
directly experience the challenged discrimination. The “sub‐
jected to” formulation narrows the pool of possible plaintiﬀs
in a way that eliminates someone alleging only indirect injury
experienced derivatively or vicariously through another.
     Our construction of § 12188(a)(1) finds reinforcement in
other provisions of Title III. See C.I.R. v. Engle, 464 U.S. 206,
223 (1984) (noting that “the true meaning of a single section
of a statute . . . , however precise its language, cannot be as‐
certained if it be considered apart from related sections”). Ti‐
tle III as a whole prohibits discrimination “on the basis of dis‐
ability in the full and equal enjoyment . . . of any place of pub‐
lic accommodation,” 42 U.S.C. § 12182(a), and therefore “re‐
quires places of public accommodation and commercial facil‐
ities to be designed, constructed, and altered in compliance
10                                                   No. 19‐2116

with the accessibility standards established by [regulations].”
28 C.F.R. § 36.101(a). Places of public accommodation include
businesses open to the public (hotels and restaurants, for ex‐
ample). See 42 U.S.C. § 12181(7).
    Within Title III Congress not only authorized private en‐
forcement through civil actions, but also proscribed particular
acts and types of discrimination. Consider foremost § 12182,
Title III’s discrimination‐by‐association provision, which
states that it “shall be discriminatory” to “deny” equal ser‐
vices “to an individual or entity because of the known disa‐
bility of an individual with whom the individual or entity is
known to have a relationship or association.” Id.
§ 12182(b)(1)(E). Reading this substantive prohibition to‐
gether with § 12188(a)(1) reinforces our conclusion that Con‐
gress intended private enforcement of Title III to hinge upon
a showing of direct injury. Put most simply, an entity denied
equal services because of its association with someone who
has a disability experiences direct harm—is “subjected to”
discrimination—and therefore can invoke § 12188(a)(1) to en‐
force     the    substantive    prohibition    embodied      in
§ 12182(b)(1)(E).
    The statute’s implementing regulations illustrate the point
even more concretely. By way of example, the regulations
provide that “it would be a violation of [Title III] for a day
care center to refuse admission to a child because his or her
brother has HIV disease.” 28 C.F.R. pt. 36, app. C § 36.205; ac‐
cord Special Educ. Servs. v. Rreef Performance P’ship‐I, L.P., No.
95 C 6468, 1995 WL 745964, at *3 (N.D. Ill. Dec. 11, 1995) (in‐
terpreting the same statutory language and observing that a
school would, for example, have a cause of action if denied a
lease renewal because it served children with disabilities).
No. 19‐2116                                                       11

    The upshot is clear: § 12182(b)(1)(E)’s discrimination‐by‐
association provision still requires the same direct discrimi‐
nation (and thus direct injury) on which Congress hinged pri‐
vate enforcement of Title III in § 12188(a)(1). It is on this exact
score that Access Living’s eﬀort to state a cause of action falls
short. Nowhere, for instance, does Access Living allege that it
maintains its own corporate Uber account and found itself un‐
able—because it employs or associates with persons with dis‐
abilities—to order Uber rides for its staﬀ, volunteers, or
guests. To the contrary, the discrimination Access Living al‐
leges falls entirely on the indirect side of the line, as it seeks to
recover for discrimination experienced in the first instance by
its staﬀ or volunteers. The alleged harm to the organization
comes only indirectly in the form of increased reimbursement
costs. The district court was right to conclude that Access Liv‐
ing failed to state a cause of action in its original and proposed
amended complaints.
    This reasoning aligns with the Eleventh Circuit’s decision
in McCullum v. Orlando Regional Healthcare System, 768 F.3d
1135 (11th Cir. 2014). The district court there dismissed claims
brought by parents against a hospital that allegedly failed to
provide their deaf and mute son with a professional inter‐
preter. See id. at 1138. The child’s parents and sister (much like
Access Living here) invoked § 12182(b)(1)(e) and sought to
state a cause of action under Title III of the ADA, alleging that
the hospital injured them by eﬀectively leaving it to them to
facilitate communication with their son, even though they
had limited knowledge of sign language. See id. at 1142.
   The Eleventh Circuit held that these allegations of injury
were too indirect—the parents alleged discrimination against
their son in the first instance and only against themselves as a
12                                                    No. 19‐2116

secondary matter, thereby failing to show they were “sub‐
jected to” discrimination within the meaning of § 12188(a)(1).
See id. at 1143. The boy’s parents and sister, as the court put
it, failed to allege any “exclusion, denial of benefits, or dis‐
crimination that they themselves suﬀer[ed].” Id. They there‐
fore failed—much like Access Living here—to state a cause of
action under Title III of the ADA. See id.
    Our conclusion finds additional reinforcement by compar‐
ing the language Congress used to define the causes of action
in Titles II and III of the ADA. While Title II, which governs
public entities, authorizes suit by “any person alleging dis‐
crimination on the basis of disability,” 42 U.S.C. § 12133, Title
III does so only for someone “subjected to discrimination.” Id.
§ 12188(a)(1). The latter formulation—“subjected to discrimi‐
nation”—is narrower than the former—“any person alleging
discrimination.” And we must presume the diﬀerence mat‐
ters. See Russello v. United States, 464 U.S. 16, 23 (1983)
(“[W]here Congress includes particular language in one sec‐
tion of a statute but omits it in another . . . it is generally pre‐
sumed that Congress acts intentionally and purposely in the
disparate inclusion or exclusion.”).
    We find it likely that Title II plaintiﬀs need only trace their
alleged injury to any proscribed discrimination within that
portion of the ADA. See Innovative Health Sys., Inc., v. City of
White Plains, 117 F.3d 37, 47 (2d Cir. 1997) (noting that the
“broad language in [Title II’s] enforcement provision evinces
a congressional intention to define standing to bring a private
action . . . as broadly as is permitted by Article III of the Con‐
stitution”) (internal quotations omitted). But because Uber is
a private entity, Access Living had to sue under Title III and
therefore had to allege being “subjected to” discrimination,
No. 19‐2116                                                  13

which necessitates more. Access Living does not allege that
the organization itself has been “subjected to” discrimination
by Uber. Rather, by the terms of its original and proposed
amended complaints, the organization’s alleged harm follows
only indirectly from injuries first experienced by others with
disabilities. The district court therefore properly dismissed
Access Living as a plaintiﬀ and denied these amendments.
                              III
                               A
    We now turn to the district court’s dismissal of Rahnee
Patrick as an individual plaintiﬀ. According to her original
complaint, Patrick serves as Access Living’s Director of Inde‐
pendent Living Services. She uses a motorized wheelchair but
“can often transfer into a standard vehicle.” Her husband, too,
uses a motorized wheelchair but always requires a WAV to
travel. Patrick alleged that, while she has not downloaded
Uber’s app to her smartphone and opened an account, her
husband had concluded from secondhand accounts and a
screenshot of the app that he cannot rely on the company for
regular and eﬃcient access to WAVs. This unequal access to
WAVs, Patrick continued, prevents her from using Uber to
travel with her husband.
    The district court dismissed Patrick from the original com‐
plaint. Unlike the other two individual plaintiﬀs, Michelle
Garcia and Justin Cooper, the court concluded that Patrick’s
allegations rooted themselves not in any personal knowledge
of Uber’s services or experience with the company, but in‐
stead only stated information known to her husband. These
allegations did not suﬃce to establish Article III standing be‐
cause, as the district court reasoned, “it is not reasonable for
14                                                   No. 19‐2116

someone to be deterred [and injured] by conduct she never
knew about.” Access Living, 351 F. Supp. 3d at 1150 (citing
Steger v. Franco, Inc., 228 F.3d 889, 892 (8th Cir. 2000) (noting
that ADA plaintiﬀs “must at least prove knowledge of the bar‐
riers”)).
    Patrick responded by seeking permission to amend her
complaint. In her proposed amended complaint, she renewed
many of her original allegations, including by stating that she
is a “motorized wheelchair user who can sometimes, but not
always, transfer to a standard vehicle,” and from there adding
that “she has paid and continues to pay significant attention
to Uber’s activities and travel services for people with disabil‐
ities,” including by personally witnessing colleagues at Ac‐
cess Living experience long wait times upon ordering a WAV
from Uber. She also renewed her desire to travel with her hus‐
band (to dinner and to visit the temple where they were mar‐
ried, for example), who always requires use of a WAV. So, too,
did Patrick renew not only her acknowledgment that she “has
not downloaded the app because Uber does not provide
equivalent services to motorized wheelchair users like her‐
self,” but also her request for declaratory and injunctive relief.
    The district court denied Patrick’s request to amend her
complaint. The court was quick to observe that Patrick had
fixed her prior pleading shortcoming by advancing her pro‐
posed allegations in terms of her own personal knowledge of
Uber’s WAV oﬀerings. But the district spotted a new pleading
deficiency: “The problem now is that though Patrick uses a
motorized wheelchair, she is ‘sometimes, but not always’ able
to transfer to a standard vehicle,” rendering her allegation of
any injury too “speculative” because “Patrick is not injured
No. 19‐2116                                                    15

by a lack of accessible vehicles when she only needs one
‘sometimes.’”
   Patrick appeals, contending the allegations in her pro‐
posed amended complaint both as to herself and through her
association with her husband are suﬃcient to establish stand‐
ing and to state a cause of action under § 12188(a)(1) of the
ADA.
                                B
   We begin with Patrick’s allegations that Uber’s unequal ac‐
cess to WAVs has injured her because of her own disability
and occasional need to use a WAV.
    To establish Article III standing, an injury‐in‐fact must be
“concrete and particularized,” meaning it “must aﬀect the
plaintiﬀ in a personal and individual way.” Lujan, 504 U.S. at
560 & n.1. The alleged injury also must be “actual or immi‐
nent, not conjectural or hypothetical.” Friends of the Earth, Inc.
v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180 (2000).
Even more, a plaintiﬀ like Patrick who seeks injunctive relief
may do so only upon alleging a “real and immediate threat”
of a future injury. Scherr v. Marriott Int’l, Inc., 703 F.3d 1069,
1074 (7th Cir. 2013) (internal quotations omitted); see also
Carello v. Aurora Policeman Credit Union, 930 F.3d 830, 833 (7th
Cir. 2019) (articulating the same standard). Allegations that
convey but a “possible future injury are not suﬃcient,” Clapper
v. Amnesty Int’l, 568 U.S. 398, 409 (2013) (internal quotations
omitted), because that makes any injury merely “conjectural
or hypothetical.” Friends of the Earth, 528 U.S. at 180.
   Unlike the district court, we do not see Patrick’s allegation
that she “can sometimes, but not always, transfer to a stand‐
ard vehicle” as fatal to her showing Article III injury. The
16                                                     No. 19‐2116

district court eﬀectively focused on half of Patrick’s allega‐
tion, highlighting only those times she will not need a WAV.
At the pleading stage, though, we must take Patrick at her full
word: she has a disability, uses a motorized wheelchair, and
at times will need a WAV. That she cannot go further and
identify the exact dates on which she will need a WAV does
not render her allegation too speculative or indefinite to es‐
tablish an injury. There is “at least a substantial risk that such
harm will occur.” Hummel v. St. Joseph Cty. Bd. of Comm’rs, 817
F.3d 1013, 1019 (7th Cir. 2016).
    In her pursuit of injunctive relief, in no way has Patrick
alleged a future injury as speculative as the one we encoun‐
tered in Hummel, where certain plaintiﬀs hinged a Title III
ADA claim focused on courthouse access to predictions about
the levels of future snowfalls and the anticipated insuﬃciency
of municipal snow removal eﬀorts. See id. Patrick’s ongoing,
albeit intermittent, need for a WAV is almost certain to coin‐
cide with a day she would like to use Uber in her professional
or personal life. Unlike the plaintiﬀs in Hummel for whom
“[w]e could only speculate whether [their] cases will involve
court appearances on future snowy days,” Patrick’s alleged
injury is nowhere near that attenuated. Id.
     While we disagree with the district court’s reasoning, we
still reach the conclusion that Patrick has not alleged enough
to demonstrate Article III standing. What concerns us is that
Patrick, while adequately advancing that she will need at
times to travel in a WAV, has not tethered that contention in a
particularized way to Uber’s alleged discrimination against
her. Recall that Patrick’s Title III claim is that Uber fails to pro‐
vide equivalent services—most especially equivalent re‐
sponse times—to motorized wheelchair users requiring a
No. 19‐2116                                                      17

WAV. At that level of generality, the allegation is clear. But ar‐
ticulating a legal theory with clarity is not the same as advanc‐
ing an allegation of imminent harm with the particularity—
the individualization—demanded by Article III. See Lujan,
504 U.S. at 560 n.1; see also Spokeo, Inc., 136 S. Ct. at 1548 (col‐
lecting other cases emphasizing the same point).
    Patrick’s proposed amended complaint lacks any allega‐
tion of an individualized experience with Uber. Indeed, Pat‐
rick admits she does not have an Uber account: she has never
downloaded Uber’s ridesharing app or submitted her credit
card information. She has therefore never checked response
times and price quotes on occasions where she needed to ar‐
range private transportation, let alone actually ordered a
WAV and experienced any unequal service firsthand. Having
never taken these steps, Patrick is unable to point to any past
injury or even articulate what future discrimination would
look like as applied to her individual needs. She is without
any personalized experience on which to rest her claim for in‐
junctive relief based on Uber’s failure to provide her with a
WAV on equivalent terms of service.
    Perhaps the outcome would be diﬀerent if Patrick had al‐
leged that Uber, as a categorical matter, refuses to oﬀer its
ridesharing service to users of motorized wheelchairs. See,
e.g., Scherr, 703 F.3d at 1071 (noting that the plaintiﬀ’s case was
premised on the hotel’s use of spring‐hinged doors that alleg‐
edly violated the ADA). But that is not her contention, as she
readily acknowledges Uber’s WAV service oﬀering. Her claim
focuses instead on whether Uber provides WAVs on equiva‐
lent terms, and especially with equivalent response times,
when compared with its standard rideshare oﬀerings.
Whether Patrick herself will be injured is necessarily an
18                                                   No. 19‐2116

individualized fact‐intensive question and ultimately a mat‐
ter of degree, requiring us to ensure that her complaint con‐
tains allegations suﬃcient to meet Article III’s particularity re‐
quirement. We cannot get there.
    Instead of advancing allegations in individualized terms,
Patrick resorts to the broad observation that she “has paid at‐
tention to” Uber’s service oﬀerings to persons with disabili‐
ties, only then in other places to say that she has seen “images
of Uber’s app” (presumably on others’ phones) showing an
unavailability of WAVs at her home address while also learn‐
ing from a colleague that “wait times for an UberWAV outside
the Chicago Loop were so long that she sometimes took other
forms of public transportation.” From there Patrick’s only
other allegation is that she would like to travel for personal
purposes with her husband, who always needs a WAV.
    None of this suﬃces to allege an imminent injury with the
particularity demanded by Article III’s case or controversy re‐
quirement. Patrick’s allegations are too reliant on open‐ended
generalizations or reports from others about Uber’s WAV ser‐
vice oﬀerings rather than on what she herself has experienced
(or is likely to experience) in her own personalized way.
    So what possibly is the explanation? Why would someone
like Rahnee Patrick wishing to litigate an unsettled and im‐
portant issue under the ADA fail to plead the individualized
injury necessary to establish Article III standing? The answer,
as best we can discern, comes from outside her proposed com‐
plaint and indeed from a concern that, had she downloaded
the app, ordered a WAV, and then sought to bring this law‐
suit, Uber would seek to compel arbitration, as reportedly re‐
quired by its customer service agreement. Preferring federal
court over arbitration, Patrick purposely avoided
No. 19‐2116                                                    19

downloading the app—or so Uber’s hypothesis runs. That
may be right, for Patrick seems to anticipate concerns about
her standing by alleging in the proposed amended complaint
that she “has not downloaded the app because Uber does not
provide equivalent services to motorized wheelchair users
like herself.” We know from Patrick’s briefs that what she
means to say is that she alleged enough about Uber’s practices
to establish being reasonably deterred and excused from
downloading the app, opening an account, and experiencing
the discrimination and clear injury that would surely come
from doing so.
    It is not hard to imagine a circumstance where Patrick’s
reasoning would have considerable force. Take, for example,
a modern commercial building with a flight of stairs leading
to the entrance. Nobody would argue that a person restricted
to a wheelchair would need to attempt to climb the stairs as
part of bringing an ADA claim challenging the absence of any
wheelchair ramp or elevator. It would be enough to plead per‐
sonal knowledge of the absence of an alternative accessible
entrance and the desire to enter. See Scherr, 703 F.3d at 1075
(noting that the plaintiﬀ “need not engage in the ‘futile ges‐
ture’ of traveling to each” allegedly inaccessible hotel so long
as she asserts her intent to visit); see also Steger, 228 F.3d at
892 (“[P]laintiﬀs need not engage in the ‘futile gesture’ of vis‐
iting a building containing known barriers that the owner has
no intention of remedying” if they would “visit the building
in the imminent future but for those barriers.”). The chal‐
lenged discrimination—the presence of the stairs alone with‐
out an alternative option for entering—would directly deter
an individual from taking a step that would be certain to re‐
sult in a particularized injury necessary to establish Article III
standing.
20                                                 No. 19‐2116

    But Patrick’s case is diﬀerent. It is too attenuated to con‐
clude that the mere act of downloading Uber’s app and open‐
ing an account—without more—would subject her to harm
from discrimination. A claim of unequal access to WAVs does
not follow automatically from downloading the app alone.
Patrick needed to go the next step of alleging particular facts
and circumstances illustrating how she would personally ex‐
perience unequal access if she ordered a WAV. Unlike seeing
a picture of an oﬃce building with no accessible entrance, see‐
ing screenshots of others’ experiences with Uber at specific
moments in time does not in any way communicate the same
inevitability of what Patrick would experience if she were to
download the app. Those allegations—the factual predicates
of the injury‐in‐fact’s particularity requirement—will depend
on the application of commercial variables to Patrick’s indi‐
vidualized needs and circumstances, including where Patrick
lives, what time of day she orders a WAV, where she wishes
to travel to, and the like.
    Patrick’s amended complaint contains no such personal‐
ized allegations, and we decline for purposes of assessing her
standing to hold that downloading Uber’s app presents
enough of a threat of discrimination to exempt her from stat‐
ing her claim in the individualized terms demanded by Arti‐
cle III. Our conclusion is limited to Patrick’s standing. We of‐
fer no view whatsoever on any arbitration provision that may
(or may not be) in Uber’s customer services agreement.
                               C
   Though we have concluded that Patrick may proceed not
because of her own injury, remember that she also sued based
on her relationship to her husband, who always requires a
WAV. Patrick alleges that she would like to use Uber to travel
No. 19‐2116                                                  21

with her husband to go to dinner and for other personal pur‐
poses.
    These allegations fail to establish Article III standing for
the same reasons. Patrick’s husband has also never down‐
loaded Uber’s app, attempted to request a ride, or learned
about the response times he would personally experience.
Any injury to Patrick based on her relationship with her hus‐
band—and her understandable desire to travel together with
him for personal reasons—is therefore even more attenuated
and less individualized. Her allegations from this direction
are insuﬃcient to establish the injury necessary to invoke fed‐
eral subject matter jurisdiction.
                              IV
    We close with a brief word in response to the plaintiﬀs’
contention that the district court should have permitted them
to amend their complaint to expand their claim beyond the
City of Chicago to include the surrounding suburbs. The dis‐
trict court concluded that the proposed expansion of the case
came too late in the litigation and would result in unfair prej‐
udice to Uber.
    Our review is limited to whether the district court’s ruling
constituted an abuse of discretion. See Dubicz v. Common‐
wealth Edison Co., 377 F.3d 787, 792 (7th Cir. 2004). A court
abuses its discretion if its conclusions “cannot be rationally
supported by the record.” Taubenfeld v. AON Corp., 415 F.3d
597, 600 (7th Cir. 2005). We “will overturn a district court’s
denial of a motion to amend only if the district court has
abused [its] discretion by not providing a justifying reason for
its decision.” Perrian v. OʹGrady, 958 F.2d 192, 194 (7th Cir.
1992). Undue prejudice from delay can occur, even at the
22                                                  No. 19‐2116

pleading stage, if the parties have “already invested signifi‐
cant resources in the case.” McCoy v. Iberdrola Renewables, Inc.,
760 F.3d 674, 687 (7th Cir. 2014).
    We see no abuse of discretion in the district court’s reject‐
ing Access Living’s attempt to expand the geographic scope
of the case to include the Chicago suburbs at this late stage.
The proposed expansion is massive in a case like this. While
the city of Chicago is home to fewer than three million people,
the metropolitan area encompasses as many as ten million.
These suburban communities all have diﬀerent demographics
in terms of how many residents have disabilities and need
WAVs, how frequently they request an Uber, and any number
of other factors.
    Recall the timing. These proposed amendments came at
the eleventh hour—after more than two years of discovery,
and shortly before it would close. The circumstances had not
changed—the plaintiﬀs could have just as easily alleged a
wider geographic scope earlier—indeed at the very outset of
the litigation. In these circumstances, we cannot say the dis‐
trict court’s assessment that this amendment would be “sig‐
nificant” and “unduly prejudice Uber” constituted an abuse
of discretion.
                        *       *      *
   We therefore AFFIRM the district court’s order denying
the plaintiﬀs leave to amend their complaint.